Citation Nr: 0532124	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from December 1967 to 
October 1970, and from January 1971 to February 1977.  
Service in Vietnam is indicated by the evidence of record.

In a rating decision dated in April 2003, the RO granted the 
veteran's claim of entitlement to service connection for Type 
II diabetes mellitus.  The RO denied the veteran's claims for 
service connection for PTSD, and for coronary artery disease 
and hypertension as secondary to the service-connected 
diabetes mellitus.  The veteran indicated disagreement with 
that decision and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in March 2004.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

In the April 2003 rating decision, the RO also denied 
increased (compensable) evaluations for service-connected 
residuals of a left ankle fracture, and for service-connected 
post-operative residuals of a right inguinal hernia; and 
denied service connection for peripheral neuropathy of the 
upper and lower extremities, vision problems to include 
inferior retinal detachment, peripheral vascular disease, 
erectile dysfunction, and gastroenteritis (claimed as 
ulcers).  In a September 2003 rating decision, the RO denied 
service connection for depression and seizures.  The veteran 
did not indicate disagreement with any of those decisions, 
and those matters are accordingly not on appeal before the 
Board.  See  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2005); see also Archbold v. Brown, 9 Vet. App. 124 
(1996) [a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  Competent medical evidence does not demonstrate that 
hypertension is etiologically or causally related to service-
connected diabetes mellitus.

2.  Competent medical evidence does not demonstrate that 
coronary artery disease is etiologically or causally related 
to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus.  38 C.F.R. § 3.310 
(2005).

2.  Coronary artery disease is not proximately due to or the 
result of service-connected diabetes mellitus.  38 C.F.R. § 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for coronary artery 
disease and hypertension, which he claims are secondary to 
his service-connected diabetes mellitus.  These issues are 
discussed below.  He is also seeking service connection for 
PTSD.  That issue is discussed in the REMAND section of this 
decision.

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.

Because these issues involve the application of identical law 
to virtually identical facts, the Board will address them 
together.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the April 2003 rating decision, by the statement 
of the case issued in March 2004, and by the supplemental 
statement of the case issued in April 2004, of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims. 

Crucially, a letter was sent to the veteran in February 2003 
that was specifically intended to address the requirements of 
the VCAA with reference to the claims that are the subject of 
the decisions rendered herein.  The letter explained to the 
veteran that VA was processing his claims.  The letter 
discussed the evidentiary requirements pertinent to his 
claims, and specifically set forth the criteria by which 
service connection can be established.  These criteria were 
identified, in brief, as evidence of the claimed condition, 
and evidence of a relationship between the claimed conditions 
(that is, a secondary relationship).

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
February 2003 VCAA letter, the veteran was informed that VA 
would get any VA medical records or other medical records 
about which he notified VA.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The RO's February 2003 letter informed the veteran that he 
was to tell VA about any additional information or evidence 
that he wanted VA to obtain for him, and was furnished with 
VA Form 21-4142, Authorization to Release Information to the 
Department of Veterans Affairs, for that purpose.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In the February 2003 letter, he was 
advised that he could "tell us about any additional 
information or evidence that you want us to try to get for 
you."  (Emphasis added.)  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
February 2003 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's service connection 
claims were initially adjudicated by the RO in April 2003, 
subsequent to the enactment of the VCAA in November 2000 and 
the furnishing of VCAA notice in February 2003.  The Board 
accordingly finds that there is no prejudice to the veteran 
or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Inasmuch as there are no 
VCAA timing errors in this case, the question of potential 
prejudice that would result therefrom need not be addressed 
further.

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claims, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service treatment.  He was examined by VA in 
March 2003, the report of which is associated with his claims 
file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He declined 
the opportunity to present testimony at a hearing either at 
the RO or before a member of the Board.  He has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments, with regard 
to the veteran's claims for service connection for 
hypertension and coronary artery disease, to the matter of 
secondary service connection.  The veteran has consistently 
maintained that his hypertension and coronary artery disease 
are due to his service-connected diabetes mellitus.  There is 
no indication in the file that the veteran is claiming 
service connection as being directly related to service.  
See, in particular, the substantive appeal (VA Form 9) 
received by VA in March 2004.  Moreover, a review of the 
service medical records does not reveal the presence of 
hypertension or coronary artery disease, nor are such 
disabilities shown until many years following service 
separation.  Based on this record, and the veteran's 
contentions, the Board will limit its analysis of the 
veteran's claims to the matter of entitlement service 
connection on a secondary basis under the provisions of 38 
C.F.R. § 3.310 (2005).

The medical evidence demonstrates the manifestation of 
coronary artery disease and hypertension dating from 
approximately February 2000.  In addition, diabetes mellitus 
has been established as service connected.  Wallin elements 
(1) and (2), respectively, are met.

However, with regard to Wallin element (3), medical nexus, 
there is of record no competent medical opinion that serves 
to link either the veteran's hypertension or his coronary 
artery disease to his service-connected diabetes mellitus.  
To the contrary, the report of a March 2003 VA examination 
shows that the possibility of such a relationship was 
expressly considered and rejected.  That report includes 
findings by the examiner that, since hypertension and 
coronary artery disease were treated prior to the diagnosis 
of diabetes, and since the veteran's diabetes is well 
controlled, "it is not at least as likely as not that any of 
the [veteran's] problems were caused by the diabetes."  

While the veteran may allege that there is such a 
relationship, he has not demonstrated that he has the medical 
training or expertise that would render him competent to 
provide opinions on medical matters such as the etiology of 
diseases.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  His statements are not, 
therefore, probative of a nexus between his hypertension and 
coronary artery disease, and his service-connected diabetes 
mellitus.  See also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  

The veteran has been accorded ample opportunity to submit 
medical nexus evidence in support of his claim.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

In summary, the preponderance of the evidence is against the 
veteran's claims of service connection for hypertension and 
coronary artery disease as secondary to his service-connected 
diabetes mellitus.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for coronary artery disease, claimed as 
secondary to service-connected diabetes mellitus, is denied.


REMAND

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

In presenting argument on the veteran's behalf in support of 
his claim for service connection for PTSD, his accredited 
representative, in the informal hearing presentation 
submitted to the Board in November 2004, referenced a 
statement from a private physician, Dr. R.A., dated March 14, 
2003.  This statement was also referenced on VA examination 
conducted on March 20, 2003.  Dr. A.'s statement, however, is 
not associated with the claims file.

The Board also notes that this statement evidently has not 
been considered by the RO.  It is not referenced in either 
the April 2003 rating decision, the March 2004 statement of 
the case, or the April 2004 supplemental statement of the 
case.  

The veteran's representative is unable to locate any copy of 
this document it may have had.  The veteran's representative 
has requested that the Board remand the veteran's claim of 
service connection for PTSD so that a copy of Dr. A.'s 
statement can be obtained and considered as part of the 
complete evidentiary record.  The Board agrees that such 
action is necessary, inasmuch as it appears that Dr. A.'s 
statement may have probative value with regard to the 
veteran's claim.

The issue of entitlement to service connection for PTSD is 
accordingly REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  Any and all of Dr. A.'s records 
concerning examination and treatment of 
the veteran for PTSD or other psychiatric 
problems should be obtained and 
associated with the veteran's VA claims 
folder.  The veteran should be requested 
to either furnish VA with a copy of such 
records, including the March 14, 2003 
report, or complete a VA Form 21-4142, 
Authorization to Release Information to 
the Department of Veterans Affairs.  
Efforts to obtain those record should be 
documented in the claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should review the file.  
If no additional evidence has been added 
to the record, and VBA determines that 
readjudication is not necessary, the case 
should be returned to the Board.
If additional evidence has been added to 
the record, the claim of entitlement to 
service connection for PTSD should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should be returned to the Board for 
review as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


